Filed 12/8/16 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2016 ND 233







CHS Inc., 		Plaintiff and Appellee



v.



Roland Riemers, 		Defendant and Appellant







No. 20160131







Appeal from the District Court of Grand Forks County, Northeast Central Judicial District, the Honorable Jon J. Jensen, Judge.



AFFIRMED AS MODIFIED.



Per Curiam.



Jon R. Brakke, P.O. Box 1389, Fargo, N.D. 58107-1389, for plaintiff and appellee.



Roland C. Riemers, P.O. Box 14702, Grand Forks, N.D. 58208.

CHS v Riemers

No. 20160131



Per Curiam.

[¶1]	Roland Riemers appeals from a summary judgment awarding CHS $38,763 as repayment for a check CHS mistakenly issued to Riemers on March 2, 2015 and awarding CHS prejudgment interest from the date the check was issued to entry of an amended judgment on May 24, 2016.  We modify the amended judgment to allow prejudgment interest in the amount of $2,834.65 from the date Riemers cashed the check on March 7, 2015, and as modified, we affirm under N.D.R.App.P. 35.1(a)(4) and (6).

[¶2]	Gerald W. VandeWalle, C.J.

Daniel J. Crothers

Dale V. Sandstrom

Lisa Fair McEvers

Benny A. Graff, S.J.



[¶3]	The Honorable Benny A. Graff, S.J., sitting in place of Kapsner, J., disqualified.